18-23538-rdd          Doc 4635      FiledHearing
                                         07/29/19      Entered 07/29/19 14:40:15 Main Document
                                                 Date and Time: August 12, 2019 at 10:00 a.m. (Eastern Time)
                                                   Pg  1 of 56
                                         Objection Date and Time: August 5, 2019 at 4:00 p.m. (Eastern Time)



 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
 In re                                                        :
                                                              :       Chapter 11
 SEARS HOLDINGS CORPORATION, et al., :
                                                              :       Case No. 18-23538 (RDD)
                                                              :
                   Debtors.1                                  :       (Jointly Administered)
 ------------------------------------------------------------ x

                          NOTICE OF HEARING ON MOTION OF DEBTORS
                           FOR MODIFICATION OF RETIREE BENEFITS

                     PLEASE TAKE NOTICE that a hearing on the annexed motion (the “Motion”),

 of Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in possession in

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626);
 SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
 Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
 KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
 Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands
 Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company
 (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
 Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
 (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365);
 and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
 Hoffman Estates, Illinois 60179.


 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15          Main Document
                                              Pg 2 of 56


 the above-captioned chapter 11 cases (collectively, the “Debtors”), for entry of an order

 pursuant to section 1114 of chapter 11 of title 11 of the United States Code (the “Bankruptcy

 Code”), authorizing the modification of retiree benefits, all as more fully set forth in the Motion,

 will be held before the Honorable Robert D. Drain, United States Bankruptcy Judge, at the

 United States Bankruptcy Court for the Southern District of New York, Courtroom 118, 300

 Quarropas Street, White Plains, New York, 10601-4140 (the “Bankruptcy Court”) on August

 12, 2019 at 10:00 a.m. (Eastern Time) (the “Hearing”), or as soon thereafter as counsel may be

 heard.

                     PLEASE TAKE FURTHER NOTICE that any responses or objections (the

 “Objections”) to the Motion shall be in writing, shall conform to the Bankruptcy Rules and the

 Local Bankruptcy Rules for the Southern District of New York, shall be filed with the

 Bankruptcy Court (a) by attorneys practicing in the Bankruptcy Court, including attorneys

 admitted pro hac vice, electronically in accordance with General Order M-399 (which can be

 found at www.nysb.uscourts.gov), and (b) by all other parties in interest, on a CD-ROM, in text-

 searchable portable document format (PDF) (with a hard copy delivered directly to Chambers),

 in accordance with the customary practices of the Bankruptcy Court and General Order M-399,

 to the extent applicable, and shall be served in accordance with the Amended Order

 Implementing Certain Notice and Case Management Procedures, entered on November 1, 2018

 (ECF No. 405), so as to be filed and received no later than August 5, 2019 at 4:00 p.m.

 (Eastern Time) (the “Objection Deadline”).

                     PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and

 served with respect to the Motion, the Debtors may, on or after the Objection Deadline, submit to




                                                  2
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15          Main Document
                                              Pg 3 of 56


 the Bankruptcy Court an order substantially in the form of the proposed order annexed to the

 Motion, which order may be entered without further notice or opportunity to be heard.

                     PLEASE TAKE FURTHER NOTICE that any objecting parties are required to

 attend the Hearing, and failure to appear may result in relief being granted upon default.


 Dated: July 29, 2019
        New York, New York
                                          /s/ Jacqueline Marcus
                                          WEIL, GOTSHAL & MANGES LLP
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000
                                          Facsimile: (212) 310-8007
                                          Ray C. Schrock, P.C.
                                          Jacqueline Marcus
                                          Garrett A. Fail
                                          Sunny Singh

                                          Attorneys for Debtors
                                          and Debtors in Possession




                                                  3
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635      FiledHearing
                                         07/29/19      Entered 07/29/19 14:40:15 Main Document
                                                 Date and Time: August 12, 2019 at 10:00 a.m. (Eastern Time)
                                                   Pg  4 of 56
                                         Objection Date and Time: August 5, 2019 at 4:00 p.m. (Eastern Time)



 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                          :
                                                                :       Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                            :
                                                                :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :       (Jointly Administered)
 ----------------------------------------------------------------x

           MOTION OF DEBTORS FOR MODIFICATION OF RETIREE BENEFITS




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of
 the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15           Main Document
                                                   Pg 5 of 56


 TO THE HONORABLE ROBERT D. DRAIN,
 UNITED STATES BANKRUPTCY JUDGE:

                     Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors” and, together

 with their non-debtor affiliates, the “Company”), respectfully represent as follows in support of

 this motion (the “Motion”):

                                             Preliminary Statement

                     1.        Since February 11, 2019, when they effected a sale of substantially all of

 their assets to Transform Holdco LLC (“Transform”), the Debtors have worked with their

 stakeholders to formulate a liquidating chapter 11 plan that provides for distributions to their

 stakeholders in accordance with their respective priorities. The Debtors’ efforts culminated in

 the filing of the Modified Second Amended Joint Chapter 11 Plan of Sears Holdings Corporation

 and its Affiliated Debtors (ECF No. 4476) (the “Plan”) and the related disclosure statement

 (ECF No. 4478) (the “Disclosure Statement”). The Disclosure Statement was approved by the

 Court by order dated June 28, 2019 [ECF No. 4392] and the Debtors commenced solicitation of

 votes regarding the Plan on July 5, 2019. The hearing to consider confirmation of the Plan is

 scheduled for August 16, 2019 (the “Confirmation Hearing”).

                     2.        As the Court is aware, ensuring that the Debtors are able to conclude these

 cases by confirmation of a chapter 11 plan has been one of the highest priorities for the Debtors

 and their professionals. If the Debtors were to continue to provide the retiree benefits in

 accordance with the Retiree Plan, they would not have sufficient funds to do so.

                     3.        It was in this context, that the Debtors had to make a business decision

 regarding the treatment of the Sears Retiree Group Life Insurance Plan (the “Retiree Plan”).

 Given the Debtors’ limited cash resources and the fact that the Plan provides for all of the

                                                        2
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635       Filed 07/29/19 Entered 07/29/19 14:40:15       Main Document
                                                  Pg 6 of 56


 Debtors’ assets to be transferred to a liquidating trust on the effective date, the Debtors

 determined that they cannot maintain the Retiree Plan, nor pay the premiums associated with the

 underlying insurance policies.

                     4.        In accordance with section 1114 of the Bankruptcy Code, the Debtors

 made a proposal to the Retiree Committee (as defined herein), for modification of the benefits

 under the Retiree Plan. The Debtors’ proposal, a copy of which is annexed hereto as Exhibit A

 (the “Proposal”) is based on the most complete and accurate information available, and the

 justification for the Proposal has been provided to the Retiree Committee. To date, the Retiree

 Committee has not accepted the Proposal. The Debtors have met the substantive and procedural

 requirements for relief under section 1114 of the Bankruptcy Code. Modification of the Retiree

 Plan in accordance with the Proposal is necessary for confirmation of the Plan, which treats all

 stakeholders fairly and equitably. The Debtors have commenced good faith negotiations with the

 Retiree Committee with respect to the Proposal and intend to continue negotiations with the

 Retiree Committee pending the hearing on this Motion.          If those discussions do not lead to a

 consensual modification of retiree benefits, the Debtors request that the Court enter an order

 permitting the proposed modifications to the Retiree Plan as set forth in the Proposal.

                                                Background

                     5.        Beginning on October 15, 2018 (the “Commencement Date”) and

 continuing thereafter, each of the Debtors commenced with this Court a voluntary case under

 chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are

 authorized to continue to operate their business and manage their properties as debtors in

 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.




                                                     3
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15          Main Document
                                                   Pg 7 of 56


                     4.        On October 24, 2018, the United States Trustee for Region 2 (the “U.S.

 Trustee”) appointed an official committee of unsecured creditors (the “Creditors’

 Committee”). No trustee or examiner has been appointed in these chapter 11 cases.

                     5.        On July 9, 2019, the U.S. Trustee appointed the Official Committee of

 Retirees with Life Insurance Benefits of the Sears Holdings Corporation (the “Retiree

 Committee”).

                     6.        The Debtors’ chapter 11 cases are being jointly administered for

 procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”).

                     7.        The Debtors and Transform entered into an asset purchase agreement,

 dated as of January 17, 2019 (as amended, the “Asset Purchase Agreement”) for the sale of

 substantially all of the Debtors’ assets (the “Sale Transaction”).

                     8.        On February 8, 2019, the Bankruptcy Court entered the Order (I)

 Approving the Asset Purchase Agreement Among Sellers and Buyer, (II) Authorizing the Sale of

 Certain of the Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances,

 (III) Authorizing the Assumption and Assignment of Certain Executory Contracts, and Leases in

 Connection Therewith and (IV) Granting Related Relief (ECF No. 2507). The Sale Transaction

 closed on February 11, 2019.

                     9.        Additional information regarding the Debtors’ business, capital structure,

 and the circumstances leading to the commencement of these chapter 11 cases is set forth in the

 Declaration of Robert A. Riecker Pursuant to Rule 1007-2 of Local Bankruptcy Rules for




                                                        4
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15                  Main Document
                                                   Pg 8 of 56


 Southern District of New York, sworn on October 15, 2018 (the “Riecker Declaration”) (ECF

 No. 3).2

                                                  Jurisdiction

                     10.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

 §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012

 (Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before

 this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                               Relief Requested

                     11.       By this Motion, pursuant to section 1114(g) of the Bankruptcy Code, the

 Debtors request authority to modify retiree benefits in accordance with the terms of the Proposal.

                     12.       A proposed form of order granting the relief requested herein is annexed

 hereto as Exhibit B (the “Proposed Order”).

                                The Sears Retiree Group Life Insurance Plan

                     13.       Sears Holdings sponsored the Retiree Plan, which provided retiree life

 insurance benefits to certain retired employees of the Debtors covered under the “Allstate

 Financial Supplemental Group Life Plan for Retirees” (the “Allstate Policy”) or the “Securian

 Financial Group Life Insurance Policy” (the “Securian Policy,” and, together with the Allstate

 Policy, the “Policies”). As of March 15, 2019, the Allstate Policy covered twelve retirees, who

 are former senior executives, and the Securian Policy covered approximately 29,000 retirees.

 The death benefit payable with respect to retirees who are covered under the Allstate Policy is

 between $356,080 and $2,680,000, while the death benefit payable to retirees who are covered

 under the Securian Policy is between $5,000 and $14,500.

 2
   Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
 in the Riecker Declaration.

                                                         5
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15        Main Document
                                                   Pg 9 of 56


                     14.       To maintain the coverage provided under the Policies, the Debtors would

 be required to pay an annual premium under the Allstate Policy of $647,821.00, and a monthly

 premium under the Securian Policy of approximately $1.3 million. The Debtors made all

 premium payments required under the respective policies for the period through December 31,

 2018.

                     15.       The Debtors determined that, given the financial circumstances of their

 estates, they could no longer justify paying the significant premiums for the Policies. The

 Debtors recognized that, whether through termination or rejection, they would need to terminate

 any further post-petition obligations under the Retiree Plan.

                     16.       On March 7, 2019, the Board of Directors of Sears Holdings approved the

 termination of the Retiree Plan, effective as of March 15, 2019. On March 8, 2019, Sears posted

 on the Sears Holdings Corporation Alumni webpage a “Notice – Termination of Retiree Life

 Insurance Plan” to notify all Retiree Plan participants of the termination of the Retiree Plan. A

 copy of the notice is annexed hereto as Exhibit C. In the notice, Sears also provided retirees

 with information regarding the opportunity to convert coverage under the Securian Policy to

 individual life insurance policies, which conversion option has been offered to retirees by

 Securian.

                     17.       Notwithstanding the termination of the Retiree Plan, the Allstate Policy

 has been amended by Sears, Roebuck and Co. (“SRC”) and Allstate Life Insurance Company

 (“Allstate”) to extend the grace period under the Allstate Policy to August 1, 2019, at no cost to

 the Debtors, to cover retirees until that date, while Allstate and the Debtors work to resolve how

 covered retirees can maintain coverage at their own cost.




                                                       6
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15         Main Document
                                                   Pg 10 of 56


                     18.       As of the date of the termination of the Retiree Plan, the Debtors had

 unpaid premium obligations relating to the Retiree Plan of approximately $3.9 million and

 approximately $647,821, with respect to the Securian Policy, and the Allstate Policy,

 respectively.

                     19.       After termination of the Retiree Plan, the Debtors were advised that in

 2001, SRC entered into a Stipulation of Settlement (In Re: Sears Retiree Group Life Insurance

 Litigation Civil Action No. 97 C 7453) (the “Stipulation”), in connection with the reduction of

 certain retiree life insurance benefits available to eligible retirees at that time. Paragraph 3.1 of

 the Stipulation appears to limit SRC’s ability to accelerate the rate of reduction in the amount of

 life insurance for any Class Member (as defined therein). Paragraph 3.4 of the Stipulation

 further provides that Sears will amend the Plan and the SPD within a reasonable period after

 approval of the Stipulation to the extent necessary to incorporate, inter alia, paragraph 3 thereof.

 Paragraph 3.4 also appears to limit SRC’s right to amend, modify, cancel or terminate any right

 conferred upon a Class Member, or to diminish the value of the benefit granted to Class

 Members under the Stipulation.

                     20.       On June 25, 2019, the Court entered an order authorizing the U.S. Trustee

 to appoint an official committee of retired employees to act as the authorized representative of

 Class Members under the Stipulation, and approving a budget for the committee not to exceed

 $250,000, provided that requests for reasonable increases for cause may be sought with the Court

 [ECF No. 4357] (the “Retiree Committee Order”).

                     21.       In accordance with the Retiree Committee Order, the U.S. Trustee

 appointed the Retiree Committee.




                                                       7
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15          Main Document
                                                   Pg 11 of 56


                                                 The Proposal

                     22.       After the appointment of the Retiree Committee, the Debtors contacted

 counsel for the Retiree Committee, and, in light of the approaching Confirmation Hearing and

 the Debtors’ financial condition, discussed the terms of modification of the Retiree Plan that

 would enable the Debtors to confirm the Plan.

                     23.       On July 22, 2019, the Debtors sent a letter to the Retiree Committee (the

 “Proposal”) proposing to terminate the Retiree Plan effective March 15, 2019 (the

 “Termination Date”). The Proposal included the following components:

                               a.     Coverage for Class Members Who Have Died Between the
                                      Termination Date and Entry of the Proposed Order. The Debtors
                                      propose granting the estate of any Class Member that dies between
                                      the Termination Date and the date of the entry of a final order
                                      approving the modification of the Retiree Plan, and whose benefits
                                      under the Securian Policy have not been paid by Securian, an
                                      allowed administrative expense claim in the chapter 11 case of
                                      Sears Roebuck & Co. (“SRC”) in the amount of $5,000 (the
                                      “Administrative Expense Claim”). The Debtors estimate that
                                      fewer than 25 Class Members have died during the relevant period
                                      and, therefore, granting the estates of such members administrative
                                      expense claims does not impose an undue burden on the Debtors’
                                      estates or jeopardize confirmation of the Plan.

                               b.     Other Class Members. The Debtors propose granting each
                                      remaining Class Member an allowed general unsecured claim in
                                      the chapter 11 case of SRC in the amount of $5,000 (the “Retiree
                                      Unsecured Claims”). The Debtors estimate that the aggregate
                                      amount of the Retiree Unsecured Claims arising from the Proposal
                                      will be approximately $144,875,000.

                               c.     The Debtors shall use commercially reasonable efforts to assist the
                                      Retiree Committee in determining which Class Members are
                                      entitled to Administrative Expense Claims and Retiree Unsecured
                                      Claims, to the extent the Debtors have access to such information.

                     24.       To assist the Retiree Committee in evaluating the Proposal, the Debtors

 provided the Retiree Committee with a copy of the Debtors’ Liquidation Analysis, which also is

 attached as Exhibit E-1 to the Disclosure Statement (the “Liquidation Analysis”). As set forth
                                                       8
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15        Main Document
                                                   Pg 12 of 56


 in the declaration of William Murphy, filed in support of the Motion, and as reflected in the

 Liquidation Analysis, the Debtors expect to have distributable proceeds in the estimated amount

 of $334 million on the effective date of the Plan. That cash will be used to pay all administrative

 claims, as well as Post-Conversion Professional Fees, Secured Claims, 507(b) Claims, Priority

 Tax Claims, Priority Non-Tax Claims, and PBGC Liquidating Trust Priority Interests (as each

 such term is defined in the Disclosure Statement), leaving approximately $132 million available

 for distribution to the Debtors’ unsecured creditors. The Debtors estimate that holders of general

 unsecured claims will receive distributions under the Plan of 2.3% to 2.7% of their claims,

 depending on the applicable Debtor. As demonstrated by the Liquidation Analysis, every dollar

 of additional administrative expense claims reduces the recovery to holders of general unsecured

 claims. In a similar, although less substantial way, granting the Retirees Unsecured Claims

 reduces the pro rata distribution available to holders of general unsecured claims. The Debtors

 and their professionals were mindful of these considerations when they formulated the Proposal

 which, they believe, arrives at an appropriate balance of the interests of Class Members and

 holders of general unsecured claims. Moreover, implementation of the Proposal will assist the

 Debtors in avoiding conversion of the cases to cases under chapter 7 of the Bankruptcy Code,

 and the diminution in value attendant thereto as reflected in the Liquidation Analysis.

                                  Negotiations With The Retiree Committee

                     25.       Due to the fact that the Retiree Committee was so recently appointed, it

 was not in a position to engage in dialogue with the Debtors prior to delivery of the Proposal.

 The necessity of having the retiree benefits modified prior to the Confirmation Hearing meant

 that the Debtors were compelled to file this Motion before the Retiree Committee was in a

 position to have a meaningful negotiation with the Debtors since receipt of the Proposal.


                                                       9
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15            Main Document
                                                   Pg 13 of 56


                     26.       As of the date hereof, the Retiree Committee has not responded to the

 Proposal. The Debtors intend to continue to respond to all reasonable information requests made

 by the Retiree Committee and to negotiate with the Retiree Committee prior to the hearing to be

 held with respect to this Motion.

                                              BASIS FOR RELIEF

                     27.       Section 1114(e) of the Bankruptcy Code prohibits a debtor from

 modifying retiree benefits absent either a court order modifying the retiree benefits or an

 agreement between the debtor and the authorized representative of the recipients of the retiree

 benefits permitting such modification. Section 1114(e)(1) provides, in pertinent part, as follows:

                                (A) [T]he court, on motion of the trustee or authorized
                               representative, and after notice and a hearing, may order
                               modification of [retiree benefits] pursuant to the provisions of
                               subsections (g) and (h) of this section, or

                               (B) [T]the trustee and the authorized representative of the
                               recipients of those benefits may agree to modification of such
                               payments, after which such benefits as modified shall continue to
                               be paid by the trustee.

 11 U.S.C. § 1114(e)(1).

                     28.       Pursuant to section 1114(g) of the Bankruptcy Code, the Bankruptcy

 Court shall enter an order modifying retiree benefits if the Bankruptcy Court finds that:

                               (1) the trustee has, prior to the hearing, made a proposal that
                               fulfills the requirements of subsection (f);

                               (2) the authorized representative of the retirees has refused to
                               accept such proposal without good cause; and

                               (3) such modification is necessary to permit the reorganization of
                               the debtor and assures that all creditors, the debtor, and all of the
                               affected parties are treated fairly and equitably, and is clearly
                               favored by the balance of the equities….

 11 U.S.C. § 1114(g).


                                                        10
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15              Main Document
                                                   Pg 14 of 56


                     29.       Pursuant to section 1114(f) of the Bankruptcy Code, the Bankruptcy Code,

                               (1) Subsequent to filing a petition and prior to filing an application seeking
                               modification of the retiree benefits, the trustee shall—

                                      (A) make a proposal to the authorized representative of the
                                      retirees, based on the most complete and reliable information
                                      available at the time of such proposal, which provides for those
                                      necessary modifications in the retiree benefits that are necessary to
                                      permit the reorganization of the debtor and assures that all
                                      creditors, the debtor and all of the affected parties are treated fairly
                                      and equitably; and

                                      (B) provide, subject to subsection (k)(3), the representative of the
                                      retirees with such relevant information as is necessary to evaluate
                                      the proposal.

                               (2) During the period beginning on the date of the making of a proposal
                               provided for in paragraph (1), and ending on the date of the hearing
                               provided for in subsection (k)(1), the trustee shall meet, at reasonable
                               times, with the authorized representative to confer in good faith in
                               attempting to reach mutually satisfactory modifications of such retiree
                               benefits.

                     30.       All of the conditions required by section 1114(g) of the Bankruptcy Code

 have been met by the Debtors, thus supporting the Court’s entry of an order authorizing

 termination of the Retiree Plan effective March 15, 2019 in accordance with the terms of the

 Proposal.

            The Proposed Termination Is Necessary to Permit Confirmation of the Plan

                     31.       The standard applied to any unilateral modification of retiree benefits is

 whether “such modification is necessary to permit the reorganization of the debtor and assures

 that all creditors, the debtor, and all of the affected parties are treated fairly and equitably, and is

 clearly favored by the balance of the equities.” 11 U.S.C. § 1114(g)(3). The Second Circuit has

 interpreted the necessity requirement of section 1114 of the Bankruptcy Code to require the

 debtor to show “that its proposal is made in good faith, and that it contains necessary, but not

 absolutely minimal, changes that will enable the debtor to complete the reorganization process
                                                        11
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15                   Main Document
                                                   Pg 15 of 56


 successfully.”        See Truck Drivers Local 807, Int’l Brotherhood of Teamsters, Chauffeurs,

 Warehousemen & Helpers v. Carey Transp. Inc., 816 F.2d 82, 90 (2d Cir. 1987) (interpreting

 section 1113 of the Bankruptcy Code).3

                     32.       Courts have struggled over the application of this standard, as well as the

 comparable standard set forth in Section 1113 of the Bankruptcy Code, in the case of a

 liquidation under chapter 11 of the Bankruptcy Code.                      See, e.g., In re Chicago Constr.

 Specialties, Inc., 510 B.R. 205, 216–18 (Bankr. N.D. Ill. 2014) (noting that “the majority of

 cases dealing with section 1113 are of the nonliquidating variety, . . . [and] the majority of

 opinions addressing section 1113 address it in the context of a debtor’s reorganization,” but that,

 in a liquidation, the factors for section 1113(c) relief “must be applied contextually, rather than

 strictly” with “the impending liquidation of the Debtor firmly in mind”); In re United States

 Truck Co. Holdings, 2000 Bankr. LEXIS 1376, at *28 (Bankr. E.D. Mich. Sept. 29, 2000)

 (“[A]pplying § 1113 to a liquidating Chapter 11 . . . is somewhat problematic because many of

 the § 1113 requirements and the case law interpreting them focus on or presuppose efforts to

 rehabilitate an ongoing business [but] . . . [t]hese standards must necessarily be construed, if

 possible, in a way that gives them meaning in this liquidation setting.”); In re Ionosphere Clubs,

 Inc., 134 B.R. 515, 522 (Bankr. S.D.N.Y. 1991) (finding that the “consistent premise underlying

 § 1114 is that a reorganization is in progress.”); In re GF Corp., 115 B.R. 579, 585 (Bankr. N.D.

 Ohio 1990) (“[T]he standard that ‘modification is necessary to permit the reorganization of the

 debtor’…, so key to the congressional consideration of this provision, is robbed of its meaning



 3
   The substantive requirements for terminating retiree benefits under section 1114 of the Bankruptcy Code are
 essentially the same as the substantive requirements for rejecting collective bargaining agreements under section
 1113 of the Bankruptcy Code. See In re Horsehead Indus., Inc., 300 B.R. 573, 583 (Bankr. S.D.N.Y. 2003)
 (indicating that section 1113 interpretations apply equally to section 1114); In re Ionosophere Clubs, Inc., 134 B.R.
 515, 520 (Bankr. S.D.N.Y. 1991).

                                                         12
 WEIL:\97125911\9\73217.0004
18-23538-rdd           Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15                   Main Document
                                                    Pg 16 of 56


 when the debtor proposes to liquidate or where, as here, the [debtor in possession’s] intention to

 liquidate is made evident by the necessary sale of substantial assets before plan confirmation.”).4

                     33.       This Court previously observed the different application of section 1114 in

 the context of a liquidating chapter 11 debtor:

                     [I]t's not the case here, the anticipated case here, that a retirees committee
                     would be doing the type of work that a retirees committee would be doing
                     in the context of a reorganizing case where you're evaluating, as a union
                     would evaluate, and negotiating a request by the debtor to cut benefits in
                     order to enable the debtor to continue in business which is a much more
                     expensive protracted process that involves financial professionals and
                     multi-party negotiations and the like. This is -- I mean, the debtors'
                     argument is pretty -- it's going to be pretty clear, which is there won't be a
                     debtor to fund these benefits in the future.”

 Transcript of Record at 47-48, In re In re Sears Holdings Corporation, Case No. 18–23538

 (RDD) (Bankr. S.D.N.Y. June 20, 2019).5

                     34.       Consistent with that approach, courts have found that “‘necessary to an

 effective reorganization’ means, in the context of a liquidation, necessary to the Debtor’s

 liquidation.” Chicago Constr. Specialties, 510 B.R. at 216–18; accord In re Family Snacks, Inc.,

 257 B.R. 884, 896 (B.A.P. 8th Cir. 2001) (concluding, in the context of a liquidating case, that

 “‘necessary to permit the reorganization of the debtor’ means ‘necessary to accommodate

 confirmation of a Chapter 11 plan’”); Ionosphere Clubs, 134 B.R. at 522 (discussing inability to

 apply section 1114’s analogous “necessary to permit the reorganization of the debtor” language

 to a debtor liquidating under chapter 11 if that language is construed literally).



 4
   The GF Corp court also found that “[t]hese discrepancies indicate that when Congress enacted § 1114, it
 considered little of the workings of the Bankruptcy Code other than the situation which was immediately before it,
 the LTV filing. Section 1114 may speak directly to another LTV, but its application to the vast majority of cases will
 be much more troublesome. Unfortunately, § 1114 addresses a specific concern alone, and it is inattentive to the
 overall objectives of the Bankruptcy Code.” GF Corp., 115 B.R. at 585.
 5
     A copy of the relevant pages of the Transcript of Record is attached hereto as Exhibit D.

                                                            13
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15           Main Document
                                                   Pg 17 of 56


                     35.       In these chapter 11 cases, substantially all of the Debtors’ assets already

 have been sold to Transform. Pursuant to the Plan, any remaining assets will be liquidated and

 the proceeds will be distributed to the Debtors’ stakeholders, in accordance with their respective

 interests, as reflected in the Plan.           The Debtors’ cash projections reflect that they have

 insufficient cash with which to pay the past due amounts owed under the Securian Policy, let

 alone funds to make payments under the Retiree Plan ad infinitum.

                     36.       The Debtors clearly cannot continue to maintain the Retiree Plan and be

 reasonably assured that they will have sufficient funds to pay the secured, administrative, and

 priority claims that must be paid pursuant to section 1129(a)(9) of the Bankruptcy Code on the

 effective date of the Plan. Absent termination of the Retiree Plan, satisfying the requirements for

 confirmation of the Plan will likely be impossible. The modifications reflected in the Proposal,

 therefore, represent the only logical treatment of the Retiree Plan under the circumstances.

                             The Proposed Termination Treats All Creditors,
                           Debtors, and All Affected Parties Fairly and Equitably

                     37.       The purpose of the fair and equitable requirement of section 1114 of the

 Bankruptcy Code is to “force[] the debtor to spread the hurt” and ensure that the “burden of

 saving the debtor, or enabling its reorganization, [is] borne by shared sacrifice to a similar

 degree, taking into account the particular, competitive, marketplace positions of every

 constituency.” In re Frontier Airlines Holdings, Inc., No. 08-11298 (RDD), 2008 WL 5110927,

 at *14 (Bankr. S.D.N.Y. Nov. 14, 2008) (Drain, J.) vacated sub nom. Teamsters Airline Div. v.

 Frontier Airlines, Inc., No. 09 CIV. 343 (PKC), 2009 WL 2168851 (S.D.N.Y. July 20, 2009);

 see also Carey Transp. II, 816 F.2d at 90 (citing In re Century Brass Prods., Inc., 795 F.2d 265,

 273 (2d Cir. 1986)); Horsehead Indus., 300 B.R. at 584 (Bankr. S.D.N.Y. 2003). Comparatively

 fair treatment does not require the debtor to propose identical modifications to the rights of each

                                                       14
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635       Filed 07/29/19 Entered 07/29/19 14:40:15           Main Document
                                                  Pg 18 of 56


 of its constituencies, see In re Nw. Airlines Corp., 346 B.R. 307, 325 (Bankr. S.D.N.Y. 2006),

 nor does it require constituencies to share the financial burden equally – they must share in a

 “similar degree.” See Carey Transp. II, 816 F.2d at 90.

                     40.       In the Debtors’ chapter 11 cases, all constituents are bearing a heavy

 burden to support the Debtors’ efforts to confirm the Plan. This is not a situation, as in LTV,

 where the Debtors are attempting to reorganize on the backs of the retirees. See, e.g., Ionosphere

 Clubs, 134 B.R. at 517, citing 134 CONG. REC. S6823, S6825 (daily ed. May 26, 1988)

 (Statement of Sen. Metzenbaum) (noting that legislative history indicates that “the enactment of

 § 1114 would make it clear that “reorganizing companies may never unilaterally cut off retiree

 insurance benefits,” because “the burden of turning a company around should not rest on the

 backs of retirees.””). The Debtors’ general unsecured creditors will likely receive distributions

 representing only a small fraction of their claims, and the interests of equity holders are being

 cancelled. Other than with respect to retirees who have passed away after March 15, 2019 and

 before entry of the Proposed Order, the Proposal treats all retirees similarly. No distinction is

 made under the Proposal between retirees covered by the Allstate Policy and those covered by

 the Securian Policy.

                                      The Balance of the Equities Clearly
                                       Favors the Proposed Termination

                     41.        The United States Court of Appeals for the Second Circuit, in the section

 1113 context, has directed courts to consider six factors (many of which are inapplicable here) in

 reviewing the balance of the equities:

                               a.     The likelihood and consequence of liquidation if rejection is not
                                      permitted;

                               b.     The likely reduction in the creditors’ claims if the bargaining
                                      agreement remains in force;

                                                       15
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15           Main Document
                                                   Pg 19 of 56


                               c.     The likelihood and consequences of a strike if the bargaining
                                      agreement is voided;

                               d.     The possibility and likely effect of any employee claims for breach
                                      of contract if rejection is approved;

                               e.     The cost-spreading abilities of the various parties, taking into
                                      account the number of employees covered by the bargaining
                                      agreement and the manner in which various employees’ wages and
                                      benefits compare with those of others in the industry; and

                               f.     The good or bad faith of the parties in dealing with the debtor’s
                                      financial dilemma.

 See Carey Transp. II, 816 F.2d at 92-93 (quoting NLRB v. Bildisco & Bildisco, 465 U.S. 513,

 525-26 (1984)). See also Horsehead Indus., 300 B.R. at 585. “[T]he primary question in a

 balancing test is the effect the rejection of the agreement will have on the debtor’s prospects for

 reorganization.” Northwest Airlines, 346 B.R. at 329 (quoting Kentucky Truck Sales, 52 B.R. at

 806).

                     42.       Failure to terminate the Retiree Plan will make it more difficult for the

 Debtors to confirm the Plan, and may lead to a conversion of the Debtors’ cases. As reflected in

 the Disclosure Statement, conversion of the Debtors’ chapter 11 cases will reduce distributions to

 the Debtors’ creditors. It is clear that Section 1114 would not be applicable in a chapter 7 case.

 As Judge Lifland noted in the Ionosphere case:

                     Since there are no material differences between the mechanics of
                     liquidation in Chapter 11 or Chapter 7, Congress could not have intended
                     the results of such liquidations to differ so markedly by enhancing the
                     claim of retirees in one instance (a Chapter 11 liquidation) but not the
                     other (a Chapter 7 liquidation). Accordingly, where the debtor is
                     completely liquidating its assets in Chapter 11 in contemplation of a final
                     distribution to creditors, that debtor should not be compelled to continue
                     paying retiree benefits, in full, on a priority basis.

                     Applying § 1114 as requested by the Retiree Committee to liquidating
                     Chapter 11 cases involving a large work force, in most instances, can
                     result in the depletion of all, or substantially all of an estate's assets. In
                     many cases, there would be insufficient funds even to pay administration
                                                       16
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635       Filed 07/29/19 Entered 07/29/19 14:40:15            Main Document
                                                  Pg 20 of 56


                     creditors to complete the liquidation, and little or no funds for distribution
                     to other general unsecured creditors. Such a result would be in violation of
                     the overall objectives of the Bankruptcy Code to pursue the greatest
                     benefit for all creditors of the estate and to promote a fair and equitable
                     distribution.

 Ionosphere Clubs, 134 B.R. at 523. As Judge Lifland noted, it would be incongruous if the

 interpretation of section 1114 were one that required a conversion to chapter 7 to preserve a

 recovery for general unsecured creditors. Id. at 525. And, as reflected in the Liquidation

 Analysis, conversion of the Debtors’ chapter 11 cases to cases under chapter 7 of the Bankruptcy

 Code would result in a drastic reduction of recoveries for general unsecured creditors from an

 estimated 2.3% to 2.7%, to an estimated .5% to .9%, depending on the Debtor. Such an outcome

 is not in the best interests of the retirees or the Debtors’ estates and their creditors, and the

 balance of equities clearly weighs in favor of terminating the Retiree Plan.

                                       The Good Cause Requirement

                     43.       To modify retiree benefits, the debtor must demonstrate that the

 authorized representative refused to accept the debtor’s proposal “without good cause.” 11

 U.S.C. § 1114(g)(2). Courts determining whether there was good cause to reject a proposal will

 consider, among other things, the respective positions and conduct of the debtor and the

 authorized representative, the terms of the proposal that was rejected, and the context in which

 the authorized representative decided to reject it. In re Pinnacle Airlines Corp., 483 B.R. 381,

 409 (Bankr. S.D.N.Y. 2012), as corrected (Nov. 29, 2012). The burden lies with the authorized

 representative to articulate in detail its reasons for declining to accept the debtor’s proposal. See

 Carey Transp. II, 816 F.2d at 92; Horsehead Indus., 300 B.R. at 585 (where union rejects

 proposal that is necessary, fair and equitable, it must explain the reasons for its opposition); See

 In re Royal Composing Room, Inc., 62 B.R. 403, 407 (Bankr. S.D.N.Y. 1986) aff'd, 78 B.R. 671

 (S.D.N.Y. 1987) aff'd, 848 F.2d 345 (2d Cir. 1988) (noting that if, prior to the 1113 hearing, a
                                              17
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15           Main Document
                                                   Pg 21 of 56


 union has not articulated and discussed in detail with a debtor its reasons for refusing to accept

 its proposal in whole or part, it will be found to have refused the proposal without good cause).

                     44.       Additionally, no response by the representative to a debtor’s proposal

 within a reasonable time period may constitute a refusal without good cause. See In re Maxwell

 Newspapers, 981 F.2d 85, 91 (2d Cir. 1992) (interpreting section 1113 of the Bankruptcy Code).

                     45.       Once the authorized representative has satisfied its burden to explain, the

 Court must decide whether the decision to reject was made on a permissible basis, i.e., whether

 the proposal failed to satisfy the statutory requirements or the debtor had engaged in

 inappropriate conduct. See, e.g., Pinnacle Airlines, 483 B.R. at 409 (noting that the Court must

 determine “whether the union’s decision to reject the debtor's proposal was out of intransigence

 or unwillingness to recognize economic realities, on the one hand, or by reason of statutory or

 economic deficiencies in the debtor’s proposal (or inappropriate debtor negotiating conduct), on

 the other.”). Good cause does not exist where the authorized representative has decided to reject

 “from the viewpoint of [the retirees’] self-interest.” Carey Transp. II, 816 F.2d at 92. In

 addition, retirees do not have “good cause” for rejecting the debtor’s proposal on the basis of

 demands that are not economically feasible or alternatives that would permit the debtor to

 reorganize successfully. See Royal Composing, 62 B.R. at 407; Nw Airlines, 346 B.R. at 328;

 see also Maxwell Newspapers, 981 F.2d at 89-90 (“[A] union will not have good cause to reject

 an employer’s proposal that contains only those modifications essential for the debtor’s

 reorganization.”).

                     46.       To date, the Debtors have not received a formal response from the Retiree

 Committee to the Proposal. Given the limited time period that they have had to respond, the

 Debtors do not contend that the Retiree Committee’s failure to respond to the Proposal


                                                        18
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635       Filed 07/29/19 Entered 07/29/19 14:40:15       Main Document
                                                  Pg 22 of 56


 constitutes rejection without good cause. Rather, the Debtors submit that the Retiree Committee

 will not be able to establish good cause, and reserve the right to supplement the Motion to update

 the Court prior to the hearing on this Motion.

                              The Debtors Have Complied with the Procedural
                           Requirements of Section 1114(f) of the Bankruptcy Code

                     47.       The Proposal complies with the substantive requirements of section

 1114(f)(1)(A) of the Bankruptcy Code: (1) the proposed modifications are clearly necessary to

 confirmation of the Plan; and (2) all parties are treated fairly and equitably. Moreover, the

 Creditors’ Committee is generally supportive of the Proposal.

                     48.       The Debtors have also complied with the procedural requirements of

 section 1114(f) of the Bankruptcy Code. Any proposal under section 1114 must be “based on

 the most complete and reliable information available at the time of such proposal.” 11 U.S.C. §

 1114(f)(1)(A).         The breadth and depth of the requisite information will vary with the

 circumstances. See In re Mesaba Aviation, Inc., 341 B.R. 693, 714 (Bankr. D. Minn. 2006).

 Courts have commonly found this requirement satisfied where a debtor has relied on information

 such as cost analyses for the proposed modifications and financial statements its business. See,

 e.g., In re Carey Transportation, 50 B.R. 203, 208–09 (Bankr. S.D.N.Y. 1985) (proposal met

 standard when debtor made relevant financial records available prior to hearing). The Debtors’

 Proposal was made based on the most complete and reliable information available to the Debtors

 at the time it was made -- the information included in the Disclosure Statement.

                     49.       Section 1114(f)(1)(B) requires that the debtor provide the Retiree

 Committee “with such relevant information as is necessary to evaluate the proposal.” 11 U.S.C.

 § 1114(f)(1)(B). The information can be provided at any time prior to the hearing, including

 after the initial proposal is made. Frontier Airlines, 2008 WL 5110927 at *17-18 (citing 7

                                                     19
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15         Main Document
                                                   Pg 23 of 56


 Collier on Bankruptcy ¶ 1113.04[2] at 1113–27–28) (“[I]n considering whether the debtor has

 provided the requisite information, the court is not limited to information the debtor has

 conveyed to the union subsequent to filing a petition and prior to filing a motion seeking

 rejection.”). The breadth and depth of the requisite information will vary with the circumstances,

 but, generally, a debtor must provide enough information to “test and confirm the fundamental

 premise underlying the [debtor’s] proposals.” See Id. at *17-18. However, where the debtor is

 in particularly dire financial circumstances, and has the goal of obtaining whatever concessions it

 can to improve its financial condition, it need only provide enough information to allow the

 authorized representative to verify the its precarious financial condition. See id. at *18 (citing

 Carey Transp. I, 50 B.R. at 208–09 (Bankr. S.D.N.Y. 1985)).

                     50.       In accordance with section 1114(f)(1)(B) of the Bankruptcy Code, the

 Debtors have provided the Retiree Committee with relevant information necessary to evaluate

 the Proposal. The Debtors have explained their financial condition, the need for the requested

 modifications, and the treatment of other constituencies. Additionally, the Debtors will respond

 to reasonable requests by the Retiree Committee for further information.

                     51.       Finally, the Debtors will make themselves available to meet and confer in

 good faith with the Retiree Committee as required by section 1114(f)(2) of the Bankruptcy Code.

                                                    Notice

                     52.       Notice of this Motion will be provided in accordance with the procedures

 set forth in the Amended Order Implementing Certain Notice and Case Management Procedures,

 entered on November 1, 2018 (ECF No. 405). The Debtors respectfully submit that no further

 notice is required.




                                                       20
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635       Filed 07/29/19 Entered 07/29/19 14:40:15        Main Document
                                                  Pg 24 of 56


                     53.       No previous request for the relief sought herein has been made by the

 Debtors to this or any other Court.

                     WHEREFORE the Debtors respectfully request entry the Proposed Order and

 such other and further relief as is just.


 Dated: July 29, 2019
        New York, New York

                                                   /s/ Jacqueline Marcus
                                                   WEIL, GOTSHAL & MANGES LLP
                                                   767 Fifth Avenue
                                                   New York, New York 10153
                                                   Telephone: (212) 310-8000
                                                   Facsimile: (212) 310-8007
                                                   Ray C. Schrock, P.C.
                                                   Jacqueline Marcus
                                                   Garrett A. Fail
                                                   Sunny Singh

                                                   Attorneys for Debtors and Debtors in Possession




                                                      21
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                              Pg 25 of 56


                                            Exhibit A

                                            Proposal




 WEIL:\97125911\9\73217.0004
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 26 of 56
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 27 of 56
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 28 of 56
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 29 of 56
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 30 of 56
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 31 of 56
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 32 of 56
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 33 of 56
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 34 of 56
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 35 of 56
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 36 of 56
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 37 of 56
18-23538-rdd          Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                              Pg 38 of 56


                                            Exhibit B

                                         Proposed Order




 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635      Filed 07/29/19 Entered 07/29/19 14:40:15                     Main Document
                                                 Pg 39 of 56


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                          :
                                                                :       Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                            :
                                                                :       Case No. 18-23538 (RDD)
                                                                :
                              1
                   Debtors.                                     :       (Jointly Administered)
 ----------------------------------------------------------------x

              ORDER AUTHORIZING MODIFICATION OF RETIREE BENEFITS

                     Upon the motion, dated July 29, 2019 (ECF No. [__]) (the “Motion”)2 of Sears

 Holdings Corporation and its debtor affiliates, as debtors and debtors in possession in the above-

 captioned chapter 11 cases (collectively, the “Debtors”), pursuant to sections 105(a) and 363(b)

 of title 11 of the United States Code (the “Bankruptcy Code”), for an order authorizing

 modification of retiree benefits, all as more fully set forth in the Motion; and the Court having

 jurisdiction to decide the Motion and the relief requested therein pursuant to 28 U.S.C. §§

 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference M-431, dated January 31,

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626);
 SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
 Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
 KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
 Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands
 Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company
 (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
 Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
 (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365);
 and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
 Hoffman Estates, Illinois 60179.
 2
   Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
 in the Motion.



 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15        Main Document
                                                   Pg 40 of 56


 2012 (Preska, C.J.); and consideration of the Motion and the requested relief being a core

 proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the relief requested in the Motion

 having been provided in accordance with the Amended Case Management Order; and such

 notice having been adequate and appropriate under the circumstances, and it appearing that no

 other or further notice need be provided; and the Court having held a hearing to consider the

 relief requested in the Motion on August 12, 2019 (the “Hearing”); and upon the record of the

 Hearing, and upon all of the proceedings had before the Court; and the Court having determined

 that the legal and factual bases set forth in the Motion establish just cause for the relief granted

 herein and that the relief requested is in the best interests of the Debtors, their estates, their

 creditors, and all parties in interest; and after due deliberation and sufficient cause appearing

 therefor,

                     IT IS HEREBY ORDERED THAT:

                     1.        The Motion is granted as set forth herein.

                     2.        The Debtors are authorized, pursuant to section 1114 of the Bankruptcy

 Code, to terminate the Retiree Plan effective March 15, 2019.

                     3.        The Debtors are authorized to implement, and perform under, the terms of

 the Proposal attached hereto as Exhibit 1, and to take any and all actions that may be reasonably

 necessary or appropriate to effectuate the same, perform all obligations contemplated under the

 Proposal, and carry out this Order.

                     4.        Nothing contained in the Motion or this Order or any payment made

 pursuant to the authority granted by this Order is intended to be or shall be construed as (a) an

 admission as to the validity of any claim against the Debtors, (b) a waiver of the Debtors’ or any



                                                         2
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635        Filed 07/29/19 Entered 07/29/19 14:40:15            Main Document
                                                   Pg 41 of 56


 appropriate party in interest’s rights to dispute any claim, or (c) an assumption under section 365

 or any other section of the Bankruptcy Code of, or a post-petition re-affirmation of, the Retiree

 Plan, the Policies, or any other agreement.

                     5.        The Debtors are authorized to take all actions necessary to effectuate the

 relief granted in this Order.

                     6.        The Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, and/or enforcement of this Order.


 Dated: August [__], 2019
        White Plains, New York


                                                      THE HONORABLE ROBERT D. DRAIN
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                         3
 WEIL:\97125911\9\73217.0004
18-23538-rdd          Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                              Pg 42 of 56


                                            Exhibit C

                                        Termination Notice




 WEIL:\97125911\9\73217.0004
18-23538-rdd     Doc 4635      Filed 07/29/19 Entered 07/29/19 14:40:15              Main Document
                                            Pg 43 of 56


 NOTICE - TERMINATION OF RETIREE GROUP LIFE INSURANCE PLAN


 Sears Holdings Corporation is terminating the Sears Retiree Group Life Insurance Plan (the
 "Plan"), which provides life insurance benefits to eligible retirees of Sears and its affiliates. The
 termination will be effective on March 15, 2019. Plan benefits are currently provided under
 group insurance policies issued to Sears by Securian Financial Group and Allstate Life Insurance
 Company, which are being cancelled. We have been informed by Securian that you will have the
 opportunity to convert your coverage to individual life insurance policies effective as of March
 15, 2019, at your own cost. You will be receiving information from Securian about your
 conversion option, and the cost of this coverage, in the coming days.
18-23538-rdd          Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                              Pg 44 of 56


                                            Exhibit D

                                       Transcript of Record




 WEIL:\97125911\9\73217.0004
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 45 of 56
                                                                           Page 1

       1

       2       UNITED STATES BANKRUPTCY COURT

       3       SOUTHERN DISTRICT OF NEW YORK

       4       Case No. 18-23538-rdd

       5

       6       - - - - - - - - - - - - - - - - - - - - -x

       7

       8       In the Matter of:

       9

      10       SEARS HOLDINGS CORPORATION, et al.,

      11

      12                           Debtors.

      13

      14       - - - - - - - - - - - - - - - - - - - - -x

      15

      16                           United States Bankruptcy Court

      17                           300 Quarropas Street, Room 248

      18                           White Plains, New York

      19

      20                           June 20, 2019

      21                           10:06 AM

      22

      23       B E F O R E:

      24       HON. ROBERT D. DRAIN

      25       U.S. BANKRUPTCY JUDGE

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                   516-608-2400
18-23538-rdd   Doc 4635     Filed 07/29/19 Entered 07/29/19 14:40:15       Main Document
                                         Pg 46 of 56
                                                                                 Page 42

       1       think when this whole thing gets played out, I'm not sure of

       2       the best way for the retirees to be protected.                There's

       3       going to have to be a -- I'm not sure the retirees, given

       4       their age, et cetera, are going to be in a position to

       5       participate in the bankruptcy the way your typical creditor

       6       would.     There might have to be a special process developed.

       7       But that wouldn't have to go on prior to confirmation.

       8       There could be a reserve established of some sort.

       9                    THE COURT:    Well, I'm sorry.           I thought you were

      10       just still for the fact that they need a committee because

      11       they need a committee.

      12                    MR. GERSON:    They need a committee.           Need a

      13       committee --

      14                    THE COURT:    With a --

      15                    MR. GERSON:    -- to work that out.

      16                    THE COURT:    With a lawyer, yeah.           Okay.

      17                    MR. GERSON:    Thank you, Your Honor.

      18                    THE COURT:    Okay.

      19                    MS. MARCUS:    Jacqueline Marcus again, Your Honor,

      20       for Sears.

      21                    Your Honor, the decision to terminate the

      22       retirees' plan was certainly a difficult one for the

      23       debtors.     The facts here are very different than the

      24       circumstances of most of the cases that we've all read about

      25       termination of benefits under 1114.

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                         516-608-2400
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 47 of 56
                                                                           Page 43

       1                  The debtors sold substantially all of their assets

       2       on February 11th.    In the context of the sale negotiations,

       3       the debtors tried to get the buyer to assume these life

       4       insurance benefits but the buyer wasn't willing to do that.

       5       There's simply no corpus here from which to pay death

       6       benefits to 29,000 former Sears employees.          And while the

       7       benefit itself to which each employee is entitled is not all

       8       that large, when you multiply that by 29,000 employees, it

       9       turns out to be a huge number.

      10                  With respect to the suggestion that the debtors

      11       establish a reserve, if we were to do that, it would be $145

      12       million and the debtors clearly don't have that kind of

      13       money.

      14                  The suggestion that the debtors would have to pay

      15       retiree benefits or make payments for this claim in

      16       perpetuity --

      17                  THE COURT:    No.

      18                  MS. MARCUS:    -- it's just unrealistic.

      19                  THE COURT:    But we're here just on the motion to

      20       form a committee.

      21                  MS. MARCUS:    Okay.    Well, I guess our point, Your

      22       Honor, and our objection is that the purpose of appointing a

      23       committee under 1114 and the whole 1114 process as laid out

      24       in the Code, really doesn't make sense in the context of

      25       these cases.

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                   516-608-2400
18-23538-rdd   Doc 4635     Filed 07/29/19 Entered 07/29/19 14:40:15    Main Document
                                         Pg 48 of 56
                                                                              Page 44

       1                    THE COURT:    But there's cases acknowledge that and

       2       then nevertheless say that's what Congress said.

       3                    MS. MARCUS:    I can't really quibble with that,

       4       Your Honor.

       5                    THE COURT:    With the one exception of the case

       6       that Judge Lifland disagreed with.

       7                    MS. MARCUS:    I can't take issue with that, Your

       8       Honor, because that's what they say.

       9                    THE COURT:    Right.

      10                    MS. MARCUS:    I would note that in the cases where

      11       there was a question of whether 1114 applies in a

      12       liquidating Chapter 11, it was actually the debtors who were

      13       arguing that 1114 should apply and the employees who were

      14       arguing that it shouldn't apply.           So the context was a bit

      15       different.

      16                    THE COURT:    Right.

      17                    MS. MARCUS:    We just don't think that there's any

      18       practical point to be served by the appointment of a

      19       committee.     And many of the things that were alluded to a

      20       few moments ago can be done without a committee.             So to the

      21       extent -- and I can't tell the Court today that all of those

      22       retirees received notice of the bar date.             I just don't

      23       know.   But if they haven't, then the debtors, of course --

      24                    THE COURT:    Right.

      25                    MS. MARCUS:    -- would be prepared to extend the

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                    516-608-2400
18-23538-rdd   Doc 4635     Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                         Pg 49 of 56
                                                                             Page 45

       1       bar date for those retirees to allow them to file claims.

       2                    THE COURT:    But it doesn't seem to me that there

       3       is a risk that if the 1114 process isn't gone through --

       4       and, of course, Congress did provide that it could be gone

       5       through quickly.      A court will rule that these claims go on

       6       as administrative expenses through whenever a plan is

       7       confirmed.     And then you have also 1129(a)(13) which may

       8       prohibit confirmation of a plan.

       9                    So there's risk in taking a position that only one

      10       Court has ever taken before and that Court has been

      11       criticized for taking it which is that in liquidation, you

      12       shouldn't appoint a retirees committee.

      13                    MS. MARCUS:    Let me get back to the question of

      14       whether the benefits have vested, Your Honor.

      15                    THE COURT:    Right.

      16                    MS. MARCUS:    I don't think there's any question

      17       although the evidence isn't the strongest.            We don't dispute

      18       that the stipulation of settlement is actually the

      19       stipulation of settlement.

      20                    THE COURT:    Right.

      21                    MS. MARCUS:    That was entered into.       But what we

      22       haven't found is any indication that the debtors, in fact,

      23       went forward and amended the plan to provide that the

      24       benefits would not be changed.

      25                    THE COURT:    Right.

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                   516-608-2400
18-23538-rdd   Doc 4635    Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                        Pg 50 of 56
                                                                            Page 46

       1                   MS. MARCUS:    We're at a little bit of a

       2       disadvantage given the transition to Transform.           But we have

       3       been working with the employees who are now Transform

       4       employees to find anything we can find regarding the

       5       administration of a plan.         And we just haven't been able to

       6       find any amendments.

       7                   The movants mentioned that all we've provided is

       8       that SPD, the summary of plan document -- the summary plan

       9       document.    We don't think there is something called the

      10       retiree plan separate and apart from that SPD.           And it says

      11       in two places that the benefits are subject to change if the

      12       debtors -- in the debtors' discretion.

      13                   THE COURT:    And that's post-2002.

      14                   MS. MARCUS:    It was 2007, I believe.

      15                   THE COURT:    Right.     Well, so let me -- so is the

      16       debtors' argument that the stipulation isn't the plan itself

      17       and so it isn't really covered by 1114?

      18                   MS. MARCUS:    That is the debtors' argument, Your

      19       Honor --

      20                   THE COURT:    Okay.

      21                   MS. MARCUS:    -- that the stipulation, in fact,

      22       uses --

      23                   THE COURT:    That this is just a contract claim.

      24                   MS. MARCUS:    It's a breach claim, exactly.       The

      25       stipulation --

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                   516-608-2400
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 51 of 56
                                                                           Page 47

       1                  THE COURT:    All right.

       2                  MS. MARCUS:    -- actually didn't say the plan is

       3       hereby amended.   It said the debtors shall amend the plan to

       4       provide, et cetera.

       5                  THE COURT:    Oh, there's probably principles of

       6       ERISA that would apply to that, I'm assuming, right?          Maybe

       7       not?   I don't know.

       8                  MS. MARCUS:    I'm not sure, Your Honor, although we

       9       have had our ERISA experts involved and they haven't noted

      10       anything that would apply.

      11                  THE COURT:    Okay.    Okay.

      12                  MS. MARCUS:    Finally, Your Honor, you know, our

      13       alternative argument is if the Court sees fit to appoint a

      14       committee in light of the debtors' cash position, in

      15       particular, we would ask that the Court do what it did in

      16       Delphi and limit the amount that the committee's

      17       professionals are entitled to spend as well as the scope --

      18                  THE COURT:    Well, let me just elaborate on that a

      19       bit.   When you say in light of the debtors' cash position, I

      20       think it's more in light of the fact that the debtors are,

      21       in fact, liquidating.     So as Judge Lifland said in

      22       Ionosphere, it's not the case here, the anticipated case

      23       here, that a retirees committee would be doing the type of

      24       work that a retirees committee would be doing in the context

      25       of a reorganizing case where you're evaluating, as a union

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                   516-608-2400
18-23538-rdd   Doc 4635     Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                         Pg 52 of 56
                                                                             Page 48

       1       would evaluate, and negotiating a request by the debtor to

       2       cut benefits in order to enable the debtor to continue in

       3       business which is a much more expensive protracted process

       4       that involves financial professionals and multi-party

       5       negotiations and the like.        This is -- I mean, the debtors'

       6       argument is pretty -- it's going to be pretty clear, which

       7       is there won't be a debtor to fund these benefits --

       8                    MS. MARCUS:    That's correct.

       9                    THE COURT:    -- in the future.

      10                    MS. MARCUS:    I suspect if there's any role for a

      11       retiree committee, it would really be determining the amount

      12       of the claims of the retirees --

      13                    THE COURT:    And/or arguing the debtors' point

      14       about vesting and/or arguing what the claim actually is.            I

      15       mean, it's still not clear to me when the dollar numbers are

      16       cited whether that -- maybe this is -- maybe I just don't --

      17       I'm missing a key point about these two insurance plans.

      18                    Is the class the only beneficiary of these two

      19       plans?     Or do the insurance arguably apply to other folks,

      20       too?     In other words, when you're paying the premiums, are

      21       you paying it for every retiree including those after 1997

      22       or is it just for these --

      23                    MS. MARCUS:    Well, it's --

      24                    THE COURT:    -- people?

      25                    MS. MARCUS:    -- only -- I think that the premiums

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                   516-608-2400
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15    Main Document
                                       Pg 53 of 56
                                                                            Page 49

       1       are probably for every retiree.

       2                  THE COURT:     Okay.

       3                  MS. MARCUS:     But that -- the stipulation of

       4       settlement --

       5                  THE COURT:     Right.

       6                  MS. MARCUS:     -- only applies to those people who

       7       had vested --

       8                  THE COURT:     Right.    So --

       9                  MS. MARCUS:     -- before because what happened was

      10       there was a change in the reduction of the benefit --

      11                  THE COURT:     Right.

      12                  MS. MARCUS:     -- for those people.

      13                  THE COURT:     So to me, that would be a role that a

      14       retiree committee would play, too, which is, okay, who is

      15       covered by 1114.    You know, I think this committee would be

      16       those -- would be representing those who are in the class

      17       and if the debtors and the committee counsel disagree on

      18       who's in the class and what the premiums are, you know,

      19       monthly premiums -- the monthly premiums are high here for

      20       one group at least.      They're high for both.       Then that would

      21       be sorted out, too.

      22                  MS. MARCUS:     I don't know that there's any dispute

      23       on that issue, though, Your Honor.           Nobody's come forward

      24       who's a more recent retiree and taken issue with the

      25       termination of the plan.

                                         Veritext Legal Solutions
           212-267-6868                    www.veritext.com                   516-608-2400
18-23538-rdd   Doc 4635     Filed 07/29/19 Entered 07/29/19 14:40:15    Main Document
                                         Pg 54 of 56
                                                                                Page 50

       1                    THE COURT:     No.     I understand but the debtors are

       2       saying that the monthly cost is x.             But that covers

       3       everybody.     Maybe.     But the monthly cost, if it's just the

       4       people covered by the stipulation might be x minus a

       5       question mark.     And you and a retiree committee that

       6       represents those people may have to sort out what that is.

       7                    MS. MARCUS:     That's true, Your Honor.

       8                    THE COURT:     It may be easy to do because you know

       9       who the people are.

      10                    MS. MARCUS:     Well, that hasn't seen --

      11                    THE COURT:     There's a list.

      12                    MS. MARCUS:     That hasn't been so easy for us to

      13       determine --

      14                    THE COURT:     All right.      Well, I mean --

      15                    MS. MARCUS:     -- but it turns out we think we do

      16       know who they are.

      17                    THE COURT:     I mean, there is a -- there's an

      18       exhibit referred to in the stipulation.

      19                    MS. MARCUS:     The exhibit to the stipulation --

      20       it's a little morbid.        But my understanding is the exhibit

      21       to the stipulation had 70,000 names on it.

      22                    THE COURT:     Yeah.

      23                    MS. MARCUS:     It's gigantic.

      24                    THE COURT:     Right.

      25                    MS. MARCUS:     And over time, because these were

                                           Veritext Legal Solutions
           212-267-6868                      www.veritext.com                     516-608-2400
18-23538-rdd   Doc 4635   Filed 07/29/19 Entered 07/29/19 14:40:15   Main Document
                                       Pg 55 of 56
                                                                           Page 51

       1       elderly people --

       2                  THE COURT:    Right.     So you have to figure out --

       3                  MS. MARCUS:    -- the size of this --

       4                  THE COURT:    -- who's still around from that

       5       exhibit.

       6                  MS. MARCUS:    That's correct.

       7                  THE COURT:    So that's a function, too.       Okay.   All

       8       right.

       9                  MS. MARCUS:    Thank you, Your Honor.

      10                  THE COURT:    Does anyone have anything further to

      11       say on this?

      12                  MR. GERSON:    I just want to add, Your Honor, that

      13       your inclination was correct.        Under ERISA, you just don't

      14       look at the four corners of the "plan" to figure out what

      15       the plan document is.     Very often, there is decisions where

      16       provisions in state law that are in conflict with the plan

      17       terms but are not preempted because ERISA preserves.          State

      18       insurance laws are viewed as becoming provisions of the

      19       plan.

      20                  Also, you have the situation in Devlin where --

      21                  THE COURT:    In what?

      22                  MR. GERSON:    Devlin.     The Second Circuit case --

      23                  THE COURT:    Right.

      24                  MR. GERSON:    -- in Devlin.       It's not just the four

      25       corners of the plan.     People can get vested --

                                        Veritext Legal Solutions
           212-267-6868                   www.veritext.com                   516-608-2400
18-23538-rdd   Doc 4635     Filed 07/29/19 Entered 07/29/19 14:40:15    Main Document
                                         Pg 56 of 56
                                                                              Page 52

       1                    THE COURT:    Right.     No.   I --

       2                    MR. GERSON:    You understand.

       3                    THE COURT:    I mean, I have vivid memories of

       4       listening to my ERISA partners and thinking to myself they

       5       must feel the same way when I explain bankruptcy law to

       6       them.   So I'm sure there's some issue there somewhere.

       7       That's why ERISA partners --

       8                    MR. GERSON:    Thank you.

       9                    THE COURT:     -- are interesting people.

      10                    MR. GERSON:    I'm sorry to revive bad memories for

      11       you.

      12                    THE COURT:    No, no.     They're good memories.

      13       They're interesting issues.          It's just they're complicated

      14       sometimes.

      15                    MR. LAWLOR:    I won't mention anything about ERISA,

      16       Your Honor.

      17                    THE COURT:    Okay.

      18                    MR. LAWLOR:    I just note that we attached a letter

      19       to our reply dated 2010 which was sent by the insurance

      20       company to retirees that expressly mentions the settlement

      21       agreement and the litigation.          So --

      22                    THE COURT:    Right.

      23                    MR. LAWLOR:    -- everybody was aware that that was

      24       governing -- it was a governing document.             So I suspect that

      25       no matter what we find, we're going to find that the

                                          Veritext Legal Solutions
           212-267-6868                     www.veritext.com                    516-608-2400
